Appellant's motion for rehearing is predicated on the proposition that one may not be convicted of possessing intoxicating liquor, if he had theretofore been convicted or acquitted of the sale of the same liquor, and that a special charge, in the instant case, presenting the matter of his former conviction for the sale of such liquor as a bar to a conviction for the possession thereof, should have been given; and that an exception to the main charge for failure to submit the question of jeopardy in the instant case, as growing out of the fact that he had theretofore been convicted for selling the liquor for which he is here prosecuted as a possessor, was well taken.
Selling intoxicating liquor is a distinct offense. Possessing such liquor is a different offense under the specific descriptions of those acts made punishable by what is known as the Dean law, Acts Second Called Session, Thirty-sixth Legislature, p. 228. The two acts, that is selling and the possessing, can be seen at a glance to be in fact as well as in law, separate acts. A man may possess any quantity of liquor, enough to debauch a community, — and give it away and dispose of it as he pleases without selling a drop. So a man might sell that which belonged to him and which at the time of its sale was in the actual *Page 602 
manual possession of another. The fact that possession and delivery commonly accompany a sale, do not make the two equivalent or the same transaction in law or fact so as to make the doctrine of carving apply and prevent separate prosecutions and convictions. Breaking a house and stealing therefrom, are closely connected but a conviction for one is not a bar to the other; so also forgery and the passing of a forged instrument may both be accomplished in five minutes, but are separate and distinct offenses. We think no error is shown in any of the contentions mentioned.
We find nothing in the case of Thomas v. State, 89 Tex. Crim. 110, 230 S.W. Rep., 159, which supports the contention of appellant.
There was no error in failing to charge on accomplice testimony in the instant case. The record shows appellant in possession of other liquor than that sold. The law of accomplice testimony in a case wherein the charge is possession of liquor, some portion of which is sold by the accused, could only be held to apply to that part of the liquor sold to the witness, and would not apply to the testimony of said witness as to other liquor then in his possession. We might illustrate this by referring to the case of one who assists in the theft of an animal, and when said animal is carried to the premises of one of said thieves or found thereon, a number of other stolen animals are found in possession of said thief with which, it might be made clear, the accomplice in the theft of the one head of cattle, had no connection. He would not be an accomplice as to the theft of the other animals found in possession of said thief, and with the taking of which he had no connection. When a witness testifies in a prosecution for the sale of liquor, or the possession only of that liquor bought by such purchaser, we believe that the witness is an accomplice and the law of accomplice testimony is applicable. We cannot apply to liquor prosecutions different rules from those which apply to other criminal cases, unless directed so to do by statute. It is a well settled rule that one who connects himself with a criminal enterprise at any stage becomes an accomplice as to what has gone before. It is equally well settled that one who receives stolen property is an accomplice, and if he testifies for the State on the trial of the party from whom he received said stolen property, he is held to be an accomplice and the law of accomplice testimony should be given in charge, even though it should appear that the theft of the article was entirely completed before his connection therewith. In the instant case appellant was shown without contradiction to have been in possession of other liquor besides that bought by the witness who testified against him on the instant charge of possessing, and we therefore do not think the case falls within any of the rules of accomplice testimony.
As to the other contentions relative to the apparent conflict between the State and national liquor laws, they have all been considered and decided adversely to appellant in the decisions of this court. *Page 603 
Finding no error in the original opinion the motion for rehearing is overruled.
Overruled.